Supplement dated June 16, 2011 to the Prospectus for Principal Variable Contracts Funds, Inc. dated May 1, 2011 (Not all Accounts are offered in all variable annuity and variable life insurance contracts.) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. ACCOUNT SUMMARIES D IVERSIFIED I NTERNATIONAL A CCOUNT Add the following under the Performance heading, just above the Total Returns as of December 31 each year heading: Effective June 30, 2011, the benchmark will change. The Investment Advisor and Sub-Advisor believe the MSCI EAFE Index NDTR D is more widely used for funds in the foreign large blend category than the MSCI ACWI Ex-US Index. Add the following to the Average Annual Total Returns table: Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years MSCI EAFE Index NDTR D (reflects no deduction for fees, expenses, or taxes) 7.75% 2.46% 3.50% G OVERNMENT & H IGH Q UALITY B OND A CCOUNT Effective July 1, 2011, under the Management and Sub-Advisor(s) and Portfolio Manager(s) headings, insert the following:  Greg L. Tornga (since 2011), Head of Fixed Income and Portfolio Manager S HORT -T ERM I NCOME A CCOUNT Effective July 1, 2011, under the Management and Sub-Advisor(s) and Portfolio Manager(s) headings, insert the following:  Greg L. Tornga (since 2011), Head of Fixed Income and Portfolio Manager ADDITIONAL INFORMATION ABOUT INVESTMENT STRATEGIES AND RISKS Throughout the table, delete the row labeled Securities Lending Risk and related explanatory text. MANAGEMENT OF THE FUNDS The Sub-Advisors Effective July 1, 2011, in the section for Edge Asset Management, Inc., add the following: Greg L. Tornga joined Edge in 2011. Previously, Mr. Tornga worked at Payden & Rygel Investment Management in Los Angeles. He earned a bachelors degree from the University of Michigan and an MBA from the Argyros School of Business at Chapman University. Mr. Tornga has earned the right to use the Chartered Financial Analyst designation.
